Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 4/4/2022.  Claims 1- 12 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 12 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (US 2020/0160718 A1) in view of Efland (US 2020/0089973 A1).
As per claim 5, Saleh discloses: a control method of a server in for a total management system using a user interface (UI)/user experience (UX) for zone-based mobility service recommendation and dynamic drop-off location setting, the control method of the server comprising (see Saleh at least Abstract and fig. 1-5 and in particular fig. 3-5):
collecting, by the server, mobility service information including traffic information and region detail information input from an external server in real time and gathering the mobility service information on a region basis and on a zone basis by means of a mobility service information gathering module of the server (see Saleh at least Abstract and fig. 1-5 and in particular fig. 1 & 3-5 "receive information about a geo-location and associate a schedule of events with the geo-location and corresponding timing/district information");
adjusting, by the server, a zone boundary by reflecting commercial facility distribution, traffic information, and residential population information in a corresponding zone and dividing a service area into zones based on region-specific traffic being predicted by means of the zone determination module of the server (see Saleh at least Abstract and fig. 1-5 and in particular fig. 1 & 3-5 "districts determined based on predicted events and demand");
gathering, by the server, a mobility service including a vehicle arrival time, an estimated fare section, and a walking time corresponding to the mobility service in each of the divided zones by means of a mobility service information gathering module of the server (see Saleh at least Abstract and fig. 1-5 and in particular fig. 1 & 3-5 "adjusting availability and pricing based on predicted demand in all districts");
choosing, by the server, a list of pick-up candidate zones and drop-off candidate zones matched to a user's current location by means of an optimal mobility service recommendation  engine module and an optimal drop-off zone recommendation engine module of the server (see Saleh at least Abstract and fig. 1-5 and in particular fig. 1 & 3-5 "area divided into districts for respective pick-up and drop off "); and
transmitting, by the server, the chosen list of the pick-up candidate zones and the drop-off candidate zones chosen by the optimal drop-off zone recommendation engine module to an autonomous vehicle and a user terminal in a broadcasting manner by means of a message broadcaster module of the server (see Saleh at least Abstract and fig. 1-5 and in particular fig. 1 & 3-5 "area divided into districts for respective pick-up and drop off").  
Saleh discloses the invention as detailed above.
However, Saleh does not appear to explicitly disclose performing, by the server, classification into a serviceable region and a non-serviceable region based on traffic regulations and performing division such that usage becomes uniform based on a region-specific service use frequency by means of a zone determination module of the server.
Nevertheless, Efland--who is in the same field of endeavor--discloses performing, by the server, classification into a serviceable region and a non-serviceable region based on traffic regulations and performing division such that usage becomes uniform based on a region-specific service use frequency by means of a zone determination module of the server (see Efland at least Abstract and fig. 1-7 and in particular fig. 4- 6 "availability of location due to congestion, construction, etc.").
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivated to combine Efland's mapping location based information with those of Saleh's system for ride sharing in order to form an overall more safe and better user experience (i.e., by providing drop-off locations that are both safe and convenient for the user). 
Motivation for combining Saleh and Efland not only comes from knowledge well known in the art but also from Efland (see at least 22-23). 
Both Saleh and Efland disclose claim 6: further comprising performing, by the server, information update based on the gathered mobility service when traffic near the zone fluctuates over a certain level (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 7: wherein choosing, by the server, the list of pick-up candidate zones and drop-off candidate zones matched to the user's current location comprises choosing a vehicle type provided to the selected pick-up candidate zone (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 8: wherein the vehicle type is chosen based on at least one of the chosen zone, a location of the vehicle, or predicted region-specific traffic (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 9: wherein transmitting, by the server, the chosen list of the pick-up candidate zones and the drop-off candidate zones comprises: displaying information regarding the mobility service associated with the zone and including currently selectable services, drop-off areas, estimated arrival times, estimated fares, and estimated walking routes on the user terminal and the autonomous vehicle; and selecting an optimal service from the information regarding the mobility service displayed on the user terminal and the autonomous vehicle (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 10: wherein transmitting, by the server, the chosen list of the pick-up candidate zones and the drop-off candidate zones comprises: when a pick-up area change is requested by the user terminal, choosing pick-up candidate zones matched to the user's location chosen by the optimal mobility service recommendation engine module based on the gathered vehicle arrival time, estimated fare section, and walking time for each service of a plurality of drop-off points on a zone basis by means of a drop-off information gathering module of the server; transmitting the chosen pick-up candidate zones to the user terminal by means of the message broadcaster module of the server; when one of the pick-up candidate zones displayed on the user terminal is selected, choosing an assignable vehicle type of the selected zone, designating an intra-zone region- specific vehicle assignment zone in the selected zone, and generating map labeling data of the designated intra-zone region-specific vehicle assignment zone by means of the optimal mobility service recommendation engine module of the server and transmitting the map labeling data to the user terminal by means of the message broadcaster module; when a specific vehicle assignment zone is selected from among a plurality of vehicle assignment zones displayed on the user terminal and then a vehicle type is selected, gathering a plurality of estimated vehicle assignment zone arrival (delay) times of the selected vehicle type by means of a drop-off information gathering module  of the server and transmitting the gathered estimated vehicle assignment zone arrival (delay) times to the user terminal by means of the message broadcaster module; and when a final vehicle assignment area is selected in the specific vehicle assignment zone and the delay time displayed on the user terminal, transmitting a location of the selected final vehicle assignment area to the autonomous vehicle in the server (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 11: wherein transmitting the location of the selected final vehicle assignment area comprises: when 3D building data of a landmark building in an area is requested based on a vehicle assignment zone map displayed on the user terminal, gathering the requested 3D building data by means of the mobility service information gathering module of the server  and transmitting the gathered 3D building data to the user terminal by means of the message broadcaster module; highlighting building surfaces in a 3D building view highlighted on the user terminal; gathering delay times for vehicle assignment zones adjacent to the building surfaces highlighted on the user terminal in the server and transmitting the gathered delay times to the user terminal by means of the message broadcaster module; and when a specific building surface is selected on the user terminal from among the highlighted building surfaces displayed along with the delay times, gathering a street view image corresponding to the selected specific building surface by means of the mobility service information gathering module of the server and transmitting the gathered street view image to the user terminal by means of the message broadcaster module (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 12: wherein transmitting the location of the selected final vehicle assignment area comprises generating service change details using augmented reality (AR) and virtual reality (VR) through at least one of a first AR/VR engine module or a second AR/VR engine module of the user terminal and the autonomous vehicle (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 1: A total management system using a user interface (UI)/user experience (UX) for zone-based mobility service recommendation and dynamic drop-off location setting, the total management system comprising: a server configured to: divide a service area into zones of various, sizes based on region-specific traffic being predicted; match a current location and a destination of an autonomous vehicle to each of the divided zones; and based on information regarding a current location and a desired destination of a user terminal of the autonomous vehicle, provide currently available mobility services and pick-up and drop-off zones, estimated routes, estimated pick-up times, and estimated fare information corresponding to the mobility services in each of the divided zones to the user terminal by utilizing data pre-calculated for each of the divided zones; an autonomous vehicle configured to travel to a destination by itself according to a control command delivered from the server without a driver's intervention; and an external server configured to: provide high-precision map information regarding the service area; and provide information regarding the mobility service including traffic information and region detail information (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 2: wherein the user terminal comprises: a data modem module configured to connect the server and the autonomous vehicle through a wireless network to perform data communication; a first display module configured to display the currently available mobility services and the pick-up zones, drop-off zones, estimated routes, estimated pick-up times, and estimated fare information regarding the mobility services based on the information regarding the current location and the desired destination of the user terminal; and specify and display an optimal pick-up candidate zone calculated by the server and a vehicle type provided to the pick-up candidate zone; a first shared mobility service application module configured to: execute an application installed in the user, terminal; propose an optimal mobility service to a user; and provide a UI for dynamically adjusting a drop-off location while the mobility service is in use; a first augmented reality (AR)/virtual reality (VR) engine module configured to, by using AR and VR, generate changeable zones calculated based on roads adjacent to a pick- up point and a drop-off point and service change details corresponding to the change; and a first navigation module configured to map coordinates of a current location to a prestored corresponding map (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 3: wherein the server comprises: a traffic prediction module configured to predict region-specific traffic by reflecting at least one of commercial facility distribution, traffic information, [[and]] or residential population information using the information regarding the mobility service input from the external server; a zone determination module configured to divide the service area into the zones of various sizes based on region-specific traffic predicted by the traffic prediction module; a mobility service information gathering module configured to collect the information regarding the mobility service in real time and gather the information on a region basis and on a zone basis;  a drop-off information gathering module configured to gather at least one of a vehicle arrival time, an estimated fare section, or a walking time for each service of a plurality of drop-off candidate points of each of the divided zones; an optimal mobility service recommendation engine module configured to choose a pick- up candidate zone matched to a location of the user terminal and a vehicle type provided to the pick-up candidate zone based on the information regarding the mobility service collected by the mobility service information gathering module; an optimal drop-off zone recommendation engine module configured to choose a drop- off candidate zone based on the zone chosen by the optimal mobility service recommendation engine module; and a message broadcaster module configured to broadcast a list of pick-up candidate zones and drop-off candidate zones to the autonomous vehicle and the user terminal (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Both Saleh and Efland disclose claim 4: wherein the autonomous vehicle comprises: a telematics module configured to transmit and receive mobility service information through wireless communication with the server, the user terminal, and the external server; a second navigation module configured to add coordinates of the current location of the autonomous vehicle detected through a GPS module onto a prestored corresponding map; an advanced driver assistance systems (ADAS) camera module configured to capture an image in front of the autonomous vehicle, determine front collision and lane departure, and output a notification to the outside; a state determination module configured to determine a driving state of the autonomous vehicle based on the transmission data and driving indication information provided by the server and the user terminal; a second shared mobility service application module configured to execute an application installed in the autonomous vehicle, propose an optimal mobility service to the user, and provide a UI/UX for dynamically adjusting a drop-off location while the mobility service is in use;  a second display module configured to display the available mobility services and the pick-up zones, drop-off zones, estimated routes, estimated pick-up times, and estimated fare information in each of the zones based on the information regarding the location and the destination of the autonomous vehicle and configured to display an optimal drop-off zone calculated by the server; and a second augmented reality (AR)/virtual reality (VR) engine module configured to generate changeable zones calculated based on roads adjacent to a pick-up point and a drop-off point and service change details corresponding to the change using AR and VR (see Saleh at least Abstract and fig. 1- 5 and in particular fig. 1 & 3-5 and see Efland at least Abstract and fig. 1-7 and in particular fig. 4-5).  
Motivation for combining Saleh and Efland, in the instant claim is the same as that in claim 5 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663